Citation Nr: 0510869	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-01 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

2.  Entitlement to an initial compensable disability rating 
from April 1, 2001 to September 30, 2002, for arthritis of 
the hands.

3.  Whether the July 2002 rating decision wherein the RO 
severed entitlement to service connection for arthritis of 
the hands was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from March 29, 1979 to 
March 31, 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The RO granted entitlement to service connection for 
lumbosacral strain with assignment of an initial evaluation 
of 10 percent and bilateral arthritis of the hands with 
assignment of a noncompensable evaluation both effective 
April 1, 2001, the day following the date of separation from 
active service.

As the veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for lumbosacral strain and a noncompensable rating 
for arthritis of the hands, the severity of the disabilities 
at issue are to be considered during the entire period from 
the initial assignment of the disability ratings to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

In December 2003 the Board remanded the case to the RO for 
further development and adjudicative action. 

In September 2004 the RO affirmed the determinations 
previously entered.  The case has been returned to the Board 
for further appellate review.

In July 2002, the RO severed entitlement to service 
connection for arthritis of the hands effective October 1, 
2002.  In October 2002 the representative submitted a 
statement that the Board has construed as notice of 
disagreement with the July 2002 rating decision.  



This issue is further addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Prior to September 26, 2003, the competent and probative 
evidence of record does not establish that the veteran's 
lumbosacral strain was productive of muscle spasm on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in standing position.

3.  From September 26, 2003, the competent and probative 
evidence of record does not establish that the veteran's 
lumbosacral strain has been productive of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater 30 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gain 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  There was also no evidence 
of incapacitating episodes associated with intervertebral 
disc syndrome.

4.  Between April 1, 2001 and September 30, 2002, there is no 
x-ray evidence of: arthritis of the hands; ankylosis or 
compensable limitation of motion of single or multiple digits 
of the hand; or ankylosis or limitation of motion of the 
wrist.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for lumbosacral strain have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  

2.  The criteria for an initial compensable disability rating 
from April 1, 2001 to September 30, 2002 for arthritis of the 
hands have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5003, 5010, 5214-5255 (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214-5230 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from March 1979 to March 
2001.  Service medical records reveal that a September 1984 
Report of Medical History noted he was status post fracture 
of the left wrist in 1976.  The examiner found the fracture 
resolved.

The veteran complained of back pain in May 1988.  He was 
diagnosed with a back contusion.  An entry dated in January 
(specific year illegible) noted that he complained of back 
pain after slipping and hitting his back on a door.  He did 
report a history of back trauma six months prior.  The 
examiner determined that he had full range of motion.  He was 
diagnosed with back trauma.

In February 2000 the veteran injured his right third and 
fourth proximal interphalangeal (PIP) joints approximately 
six weeks prior when a heavy object fell on him.  X-rays were 
negative.  Multiple arthralgias in the third and fourth PIP 
joints were noted again in March 2000.  

Upon separation, the veteran complained of swollen hands in 
his November 2000 Report of Medical History.  He reported 
that he was prescribed Celebrex.  The examiner determined 
that this was not considered disabling.  No diagnoses of 
either the back or hands were made.  

The veteran was afforded a VA examination in December 2000.  
He presented with low back pain and reports of arthritis of 
his hands.  He informed the examiner that he was taking 
Celebrex.  He further stated that his hands would swell and 
hurt so that he was unable to grip his instruments.  Physical 
examination revealed that he had scoliosis with paravertebral 
muscle spasms.  

His right leg was one centimeter shorter than the left leg.  
He was able to flex from 0 to 90 degrees and extend 0 to 35 
degrees.  Lateral flexion was 0 to 40 degrees bilaterally.  
Rotation was 0 to 35 degrees bilaterally.

His right hand was tender at the PIP joints, but he was able 
to flex and extend 0 to 90 degrees and 90 to 0 degrees.  He 
had good movement.  X-rays of the lumbosacral spine and hands 
were ordered.  The veteran failed to appear.  He was 
diagnosed with scoliosis of the lumbar spine with 
paravertebral muscle spasm causing low back pain.  He was 
also diagnosed with arthritis of the hands.

In November 2001, the veteran was again afforded VA 
examination.  He reported having trouble with both hands 
beginning approximately two years prior to examination.  He 
informed the examiner that he was told he had arthritis in 
the service.  He informed the examiner that he did take 
Celebrex for relief.  Cold weather was reported to make his 
problems worse.  He denied true flare-ups.  

The examiner found that there were no obvious defects 
visible.  The motion of the fingers could approximate to the 
tip of the thumb, could approximate the fingers in both 
hands, and tips of the fingers could approximate the median 
transverse over the palm without difficulty.  He had good 
strength and dexterity in both hands.  He was noted to be 
right hand dominant.  There were no deficits in grasping, 
pushing, pulling, twisting, probing, writing, touching, or 
expression.  

The joints at the wrist and the PIP and distal 
interphalangeal (DIP) joints all appeared normal.  Phalanges 
also appear normal.  He had full range of motion of the 
joints.  X-rays were negative for arthritis.  He was 
diagnosed with a history of arthritis of the hands.  

With regard to his back, the veteran complained of low back 
pain beginning at about 9 to 10 years ago.  He reported that 
he took Motrin 800 mg.  He did complain of weakness due to 
fatigability and lack of endurance.  There were no flare-ups 
noted.  He did not use crutches, brace or cane.  X-rays of 
the back revealed the following: no degenerative disc disease 
and no spondylolysis or spondylolisthesis; suspected 
bilateral facet osteoarthritis at L5-S1; prominent sclerosis 
of the facet joints at L5-S1 on the right; and sclerosis 
upper third left sacroiliac joint and very minimal productive 
change upper half iliac side of right sacroiliac joint.  

He was diagnosed with lumbosacral strain and bilateral facet 
osteoarthritis and productive change.

A January 2002 VA spine examination shows range of motion 
studies as follows: forward flexion to 90 degrees; backward 
extension to 30 degrees; bilateral lateral flexion to 30 
degrees; and rotation in either direction to 30 degrees 
without any difficulty.  There was no decreased range of 
motion against resistance or with repetitive motion.  There 
was no incoordination of motion, muscle spasms, fixed 
deformities, or postural abnormalities.  The musculature of 
the back appeared normal.  There were also no neurological 
abnormalities.  

In July 2004, the veteran was afforded a final VA 
examination.  He complained of back pain beginning in 1980.  
He denied surgery on his back.  He reported that he walked 
over six miles a day as a mail carrier.  He complained of 
occasional radiating pain from his back to his shoulders.  He 
denied instability, incoordination, weakness, or 
fatigability.  He denied any specific flare-ups that were 
predictable, only intermittent.  He also denied any focal 
neurological deficit, no motor or sensory loss in ether 
extremity.

Examination of the lumbar spine showed an overall normal good 
alignment.  There was no obvious deformity of the thoracic or 
lumbar spine.  Range of motion was 90 degrees of flexion, 20 
degrees of extension, 30 degrees of lateral bend bilaterally, 
and 40 degrees of rotation bilaterally.  Sensation was intact 
to light touch in all dermatomal distributions of both lower 
extremities.  He had a negative straight leg raising sign to 
90 degrees.  X-rays showed mild sclerosis L5-S1 facet joints.

The veteran was diagnosed with chronic lumbar strain.  The 
examiner determined it to be a normal back examination.  
There was no evidence of gross scoliosis.  The examiner 
opined lumbosacral strain was producing only mild to moderate 
functional impairment.  The lumbar spine range of motion and 
joint function were not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.


Criteria

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.



Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).





When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2004).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Disabilities of the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. 

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45 (2004).


The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).


Pertinent Diagnostic Criteria

Rating criteria for Spinal Disabilities Prior to September 
22, 2002

The veteran's lumbosacral strain was originally rated under 
38 C.F.R. § 4.71a (2001), Diagnostic Code 5295, as 10 percent 
disabling.  

Under this specific code section, evaluations were assigned 
as follows: 10 percent for lumbosacral strain with pain on 
motion; 20 percent for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and 40 percent disabling 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a noncompensable 
rating when postoperative and cured, a 10 percent rating when 
mild, a 20 percent rating for moderate disability, with 
recurring attacks.  A 40 percent rating was provided for 
severe disability manifested by reoccurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  38 C.F.R. § 4.71a, Code 5293 (2004). 

Under Code 5292, a 10 percent rating is provided for slight 
limitation of lumbar spine motion, a 20 percent rating is 
assigned for moderate limitation of lumbar spine motion.  The 
maximum rating of 40 percent is assigned for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a (2004).  

Revised Rating Criteria for Intervertebral Disc Syndrome
Effective September 22, 2002

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine


20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  

The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See Note 2, 
Diagnostic Codes 5235-5243, 38 C.F.R. § 4.71a.

Arthritis of the Bilateral Hands

The veteran's arthritis of the hands has been rated as 
noncompensable under 38 C.F.R. § 4.71a, diagnostic code 5010, 
between April 1, 2001 and September 30, 2002.  

During the pendency of this claim, the rating criteria for 
evaluating ankylosis and limitation of motion of digits of 
the hands were amended, effective from August 26, 2002.  See 
67 Fed. Reg. 144, 48784-48787 (July 26, 2002). 

Prior to August 26, 2002, separate diagnostic codes were 
provided for: ankylosis of the wrist (diagnostic code 5214); 
limitation of motion of the wrist (diagnostic code 5215); 
multiple fingers, unfavorable ankylosis (diagnostic codes 
5216-5219); multiple fingers, favorable ankylosis (diagnostic 
codes 5220-5223); and ankylosis of individual fingers 
(diagnostic codes 5224-5227).

From August 26, 2002, the applicable changes are as follows.  
Rating criteria is provided for evaluation of ankylosis or 
limitation of motion of single or multiple digits of the 
hand.  Unfavorable ankylosis of the multiple digits is 
contained in diagnostic codes 5216-5219.  Favorable ankylosis 
of multiple digits is contained in diagnostic codes 5220-
5223.  Ankylosis of the individual digits is contained in 
diagnostic codes 5224-5227.  Finally, limitation of motion of 
individual digits is contained in diagnostic codes 5228-5230.


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The November 2000 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
September 2001 rating decision, the March 2002 statement of 
the case (SOC), the July 2002 and September 2004 supplemental 
statements of the case (SSOC) and the March 2004 letter from 
VBA AMC explaining the provisions of the VCAA.  

The March 2004 letter clearly indicated what type of evidence 
was necessary to establish increased ratings.  The letter 
specifically provided the veteran with notice of the VCAA and 
explained the respective rights and responsibilities under 
the VCAA.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). The veteran was 
afforded VA examinations in December 2000, November 2001, 
January 2002, and July 2004, in support of his claims.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  By the March 2004 letter, the March 2002 
statement of the case, and the September 2004 SSOC, the 
veteran was clearly advised as to which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  To date, the veteran 
has not responded to the March 2004 VCAA letter.  The matter 
was previously before the Board in December 2003 and remanded 
for further compliance with the VCAA.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of nine months to respond to that VCAA notice, and 
that the veteran has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  In any 
event, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  

As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  


Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
is held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini II that essentially adopted the same rationale as 
its withdrawn predecessor, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified above.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  Service 
connection was originally awarded in the September 2001 
rating decision.  The veteran took issue with the initial 
disability evaluations assigned.  Pursuant to VAOPGCPREC 8-
03, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a newly raised claim.  

According to VAOPGCPREC 8-03, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  In the instant case, the RO did not issue a 
VCAA letter prior to the September 2001 rating decision.  

Only after that rating action was promulgated did the VBA AMC 
provide specific VCAA notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
See the references to the documents issued to the veteran set 
out above.  

Because the March 2004 VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ 
adjudication, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  

The CAVC did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its previous decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the CAVC 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  

In light of the CAVC's adoption of essentially the same 
principle in Pelegrini II, the Board finds that the CAVC in 
Pelegrini II has left open the possibility of a notice error 
being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini II, for the appellant to 
overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided pursuant to Board remand in December 2003 and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and argument 
in support of his claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  


The current decision in Pelegrini II noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As the Board 
has already noted on several occasions, the veteran has 
already been afforded opportunities to submit additional 
evidence and has not responded.  

In this case, the four content requirements of a VCAA notice 
has been fully satisfied.  The March 2004 letter informed the 
veteran to submit any evidence or information in his 
possession.  Also, the Board notes that the medical records 
collectively address the relevant questions in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Lumbosacral Strain

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that under the previous 
criteria prior to effectuation of any revised criteria, the 
veteran's lumbosacral strain, more closely approximates the 
criteria for the current 10 percent rating. See 38 C.F.R. 
§§ 4.3, 4.7.  


In this regard, there was no objective evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, to warrant a 20 percent rating under 
38 C.F.R. § 4.71a (2001), Diagnostic Code 5295.  

While there was some evidence of paravertebral muscle spasms 
upon VA examination in December 2000, it was associated with 
the non-service connected scoliosis and in any event, the 
veteran was still on active duty.  He was able to flex from 0 
to 90 degrees and extend 0 to 35 degrees.  Lateral flexion 
was 0 to 40 degrees bilaterally.  Rotation was 0 to 35 
degrees bilaterally.

In November 2001, the veteran was again afforded a VA 
examination.  While he did complain of weakness due to 
fatigability and lack of endurance, there were no flare-ups 
noted.  Further, there was no evidence of muscle spasm.  The 
veteran denied the use of crutches, brace or cane.  X-rays of 
the back revealed no degenerative disc disease or 
spondylolysis or spondylolisthesis.  

In light of the veteran's credible complaints of pain 
experienced in his back, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the current 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

In January 2002, VA spine examination found no decreased 
range of motion against resistance or with repetitive motion.  
There was no incoordination of motion, muscle spasms, fixed 
deformities, or postural abnormalities.  The musculature of 
the back appeared normal.  There were also no neurological 
abnormalities.  Range of motion studies were follows: forward 
flexion to 90 degrees; backward extension to 30 degrees; 
bilateral lateral flexion to 30 degrees; and rotation in 
either direction to 30 degrees without any difficulty.  





There was also no evidence of moderate recurring attacks of 
intervertebral disc syndrome (diagnostic code 5293), moderate 
limitation of motion of the lumbar spine (diagnostic code 
5292), or ankylosis of the lumbar spine (diagnostic code 
5289), to warrant a higher disability rating. 38 C.F.R. 
§ 4.71a (2001).

The Board also finds that a rating in excess of 10 percent 
disabling for lumbosacral strain is not warranted from either 
September 22, 2002 or September 26, 2003.  

There was no objective medical evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater 30 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gain 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, to warrant a 20 percent 
rating under 38 C.F.R. § 4.71a (2004), diagnostic code 5237.  
There was also no evidence of intervertebral disc syndrome 
under 38 C.F.R. § 4.71a (2004), diagnostic code 5243, to 
warrant a higher disability rating. 

In this regard, upon VA examination in July 2004, examination 
of the lumbar spine showed an overall normal good alignment.  
There was no obvious deformity of the thoracic or lumbar 
spine.  Range of motion was 90 degrees of flexion, 20 degrees 
of extension, 30 degrees of lateral bend bilaterally, and 40 
degrees of rotation bilaterally.  Sensation was intact to 
light touch in all dermatomal distributions of both lower 
extremities.  The veteran had a negative straight leg raising 
sign to 90 degrees.  X-rays showed mild sclerosis L5-S1 facet 
joints

The veteran was diagnosed with chronic lumbar strain.  The 
examiner determined it to be a normal back examination.  The 
examiner opined lumbosacral strain was producing only mild to 
moderate functional impairment.  

With regard to the veteran's credible complaints of pain 
experienced in his back, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were also considered. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  However, the veteran denied 
instability, incoordination, weakness, or fatigability.  He 
denied any specific flare-ups that were predictable, only 
intermittent.  He also denied any focal neurological deficit, 
no motor or sensory loss in either extremity.  The examiner 
concluded that the lumbar spine range of motion and joint 
function were not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
lumbosacral strain and its effects on his earning capacity 
and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

At present, however, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than that 
noted above.  See Fenderson, supra.


Arthritis of the Hands

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's arthritis of the hands more closely approximates 
the criteria for the noncompensable rating assigned between 
April 1, 2001 and August 26, 2002.  The evidentiary record at 
that time provided no basis for assignment of an initial 
compensable evaluation.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, while the veteran reported a history of 
arthritis of his hands upon VA examination in December 2000, 
he failed to report for x-ray studies.  Physical examination 
of the hands showed his right hand was tender at the PIP 
joints, but he was able to flex and extend 0 to 90 degrees 
and 90 to 0 degrees.  He had good movement.  





In November 2001, the veteran was again afforded a VA 
examination.  He denied true flare-ups.  The examiner found 
that there were no obvious defects visible.  The motion of 
the fingers could approximate to the tip of the thumb, could 
approximate the fingers in both hands, and tips of the 
fingers could approximate the median transverse over the palm 
without difficulty.  He had good strength and dexterity in 
both hands.  He was noted to be right hand dominant.  

There were no deficits in grasping, pushing, pulling, 
twisting, probing, writing, touching, or expression.  The 
joints at the wrist and the PIP and DIP joints all appeared 
normal.  Phalanges also appeared normal.  He had full range 
of motion of the joints.  X-rays were negative for arthritis.  
The veteran was diagnosed with a history of arthritis of the 
hands.  

With regard to the veteran's credible complaints of pain 
experienced in his hands, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were also considered. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  However, there was no evidence of any 
functional loss, and further, as noted above, the veteran 
denied true flare-ups upon VA examination in 2001. 

The medical evidence of record fails to establish x-ray 
evidence of arthritis of the hands, and thus, higher ratings 
are not warranted under diagnostic codes 5003 and 5010. 
38 C.F.R. § 4.71a (2001).  There was no objective evidence of 
limitation of motion of the wrist of dorisiflexion less than 
15 degrees and palmar flexion limited in line with the 
forearm to warrant a 10 percent rating under 38 C.F.R. 
§ 4.71a, diagnostic code 5215 (2001).

There was also no evidence of unfavorable ankylosis of 
multiple fingers (diagnostic codes 5216-5219), favorable 
ankylosis of multiple fingers (diagnostic codes 5220-5223), 
or ankylosis of individual fingers (diagnostic codes 5224-
5227) to warrant a compensable rating.

As noted above, the rating criteria for evaluation of 
ankylosis or limitation of motion of single or multiple 
digits of the hand were changed effective August 26, 2002.  
The Board would also note at this juncture, that service 
connection for bilateral arthritis of the hands was severed 
as of October 1, 2002.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
arthritis of the hands between April 1, 2001 and September 
30, 2002, and its effects on the veteran's earning capacity 
and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
There is no basis for assignment of an evaluation other than 
that noted above, to include "staged" ratings.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In the veteran's case at hand, the Board notes that while the 
RO did not provide the criteria regarding extra schedular 
evaluations, compensation is not warranted on this basis.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's arthritis of the bilateral 
hands and lumbosacral strain have not required frequent 
inpatient care, nor by themselves markedly interfered with 
employment.  The assigned ratings adequately compensate the 
veteran for the nature and extent of severity of his 
arthritis of the bilateral hands and lumbosacral strain.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to an initial compensable rating from April 1, 
2001 to September 30, 2002 for arthritis of the hands, is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


Historically, in April 2002, the veteran was notified that 
the RO proposed severance of service connection for arthritis 
of both hands.  In a July 2002, rating decision the RO 
severed entitlement to service connection for arthritis of 
the bilateral hands effective October 1, 2002.  The veteran 
was notified of the severance by letter dated July 15, 2002.  
In October 2002 the representative filed a Statement of 
Representative in Appeals Case, filed in lieu of VA Form I-
646, which the Board has construed as a notice of 
disagreement with the July 2002 RO severance of service 
connection for arthritis of both hands.

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case (SOC), and the RO's 
failure to issue a SOC is a procedural defect requiring 
remand. Godfrey v. Brown, 7 Vet. App. 398 (1995), Manlincon 
v. West, 12 Vet. App. 238 (1999). Accordingly, the VBA AMC 
must issue a SOC addressing the appealed July 2002 rating 
decision wherein the RO severed entitlement to service 
connection for arthritis in both hands. 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC should issue a statement of 
the case addressing the appealed July 
2002 rating decision wherein the RO 
severed service connection for arthritis 
in both hands effective October 1, 2002.  
The VBA AMC should advise the veteran of 
the need to timely file a substantive 
appeal if he desires appellate review.  
If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until the VBA AMC notifies him.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


